                                         Case 1:20-mc-91572 Document 2-3 Filed 10/27/20 Page 1 of 1

CID to Bain & Company
Meador, Mark (ATR) <Mark.Meador@ATR.USDOJ.GOV>
Thu 6/11/2020 7:36 PM
To: Min, Stuart <Stuart.Min@Bain.com>
Cc: Kendler, Owen (ATR) <Owen.Kendler@ATR.USDOJ.gov>; Scanlon, Lisa (ATR) <Lisa.Scanlon@ATR.USDOJ.gov>; Brader Leuchten, Cory (ATR)
<Cory.Leuchten@ATR.USDOJ.GOV>


  2 attachments (113 KB)
Bain CID Cover Letter.pdf; Bain CID No. 30351.pdf;


Hi Stuart,

Thank you for agreeing to accept electronic service. As discussed, please find aƩached a cover leƩer and civil invesƟgaƟve demand issued to Bain &
Company, Inc. Please don’t hesitate to reach out with any quesƟons. The cell number below is the best number at which to reach me.

Regards,

Mark

Mark R. Meador
U.S. Department of JusƟce, AnƟtrust Division
450 FiŌh Street NW, Washington, DC 20530
o: (202) 307-0323 c: (202) 250-1343
mark.meador@usdoj.gov
